Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Claim Objections
2.	Claims 6-7 and 16-17 are objected to because of the following informalities: Applicant is requested to change “serial numbers of the resource sets” to --- serial numbers of the at least one resource set --- for consistency with the claim language. The same remark applies to claims 7 and 16-17.
Appropriate correction is required.

                   Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 1-6, 9,11-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 is ambiguous. A broad interpretation for “the at least one resource set” is --- one resource set ---, and “N is a positive integer greater than or equal to 1” implies N corresponding to “1”. Therefore, “a number of the at least one resource set is N corresponds to --- a number of one resource set is 1 ---. In this case, the term “each” in the limitation “a period that each resource set” renders the limitation unclear and ambiguous. The same remark applies to claim 12.
Regarding claim 3, it is unclear as to which device is being referred to in the limitation “wherein the period is configured by the high-layer signaling by taking slot as a device”. The same remark applies to claim 13.
Claim 4 is ambiguous. A broad interpretation for “the at least one resource set” is --- one resource set ---. Therefore, the limitation “wherein for any one of the at least one resource set” is unclear and ambiguous. The same remark applies to claim 14.
Regarding claim 6, since a resource set is composed of T orthogonal frequency division multiplexing (OFDM) symbols and F resource blocks (RBs) on a frequency domain, it is unclear as to whether the terms “serial numbers” in the limitation “serial numbers of the resource sets” in line 7 being associated with OFDM symbols or RBs. The same remark applies to claim 16.


                                  Allowable subject matter
5.	Claims 1-18 and 20-21 would be allowable if rewritten or amended to overcome the objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

                                 Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun et al. (US 2018/0091959); Salim (US 2020/0235856); Kim et al. (US 2019/0215217) are cited, and considered pertinent to the instant specification.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465